DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,188,410. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the prior Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.
Claim 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,182,833. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the prior Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.
Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,192,391. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the prior Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.

Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,849,273. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the prior Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11, 12, 14, 19-21, 24-27, 30-33, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0137520 (“Rule”) in view of U.S. Patent No. 2004/0133254 (“Sterzer”) and U.S. Patent No. 6,319,220 (“Bylsma”).
,Regarding Claims 1 and 12, Rule discloses an ultrasound catheter system (10 – see Fig. 1, 2, and 8) comprising:
A catheter (10) having a central lumen (51) extending through a center of the catheter (see Fig. 2) and at least one fluid delivery lumen (30 – Par. 61) spaced apart radially outward from the central lumen (see Fig. 2), the catheter having a flexible (Par. 55) distal energy delivery section (18) containing at least one ultrasonic element (42 – see Par. 64) disposed within the central lumen (see Fig. 8), the at least one fluid, delivery lumen having a fluid delivery port (58 – Par. 81) exiting the catheter in the flexible distal energy delivery section (see Fig. 8; Par. 81-84);
A control system (see generally 100 – Par. 66; Fig. 6) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Par. 68, 103-105), wherein the control system is configured to generate and execute a plurality of ultrasonic cycle profiles (Par. 102 – RE: “preset profiles”) in control of the power parameters. Furthermore, Examiner notes the phrase “configured to generate and execute” – whereby it is posited that under the broadest reasonable interpretation of the instant claim language such profiles need not be “preset” or stored in memory, but rather can be generated ad hoc in response to the selectable adjustments made by the clinician (Par. 96-98 and 102).
Rule discloses the invention substantially as claimed except for explicitly disclosing whether the power parameters of these pulsed profiles configured to be provided by the controller are varied in a linear or non-linear fashion. However, Sterzer does disclose in related ultrasonic ablation catheters (Par. 42) that the energy supplied to the transducer may be “frequency-modulated in order to avoid the unwanted generation of standing waves”. As such, the ordinary artisan would reasonably recognize and appreciate that the catheter of Rule should be also modulated in order to avoid the generation of standing waves. 
Sterzer, while discussing modulation as a solution to the generation of standing waves in an ablative ultrasonic catheter, only explicitly contemplates “frequency” modulation and not non-linear control of parameters selected from the group consisting of “peak power, pulse repetition frequency, pulse width, and pulse repetition interval”. However, it must be understood that the solutions contemplated by Sterzer are not necessarily exhaustive to the solutions which the ordinary artisan, being privy to the prior art, would have found obvious to implement into the control system of Rule in order to ensure that standing waves are not formed via the ultrasonic generation means.
For example, Bylsma discloses that in ultrasound producing medical systems (1) which utilize the mechanical forces of ultrasound to disrupt/break-up tissue in a manner similar to that described by Rule, standing waves (understood to be undesirable as it negates the desired effects of pulsed delivery of ultrasonic energy - see Col. 2, Ln. 18-21) can be avoided by producing a “random-pulse mode” (Col. 3, Ln. 12-30) a non-linearly varied control routine as part of a non-linear protocol/profile. Bylsma indicates that the randomly varied power parameters may include randomly varied  pulse repetition interval/frequency (RE: “a pulse sequence varies randomly” and “the pulses per second varies randomly” – Col. 2, Ln. 45-53; Fig. 6, 7, 8), randomly varied pulse width (Col. 2, Ln. 53-56 – Fig. 6-8), and peak power (Col. 2, Ln. 62 – Col. 3, Ln. 2; Fig. 7), whereby a plurality of random profiles can be generated the controller (see Fig. 6/7 and Fig. 8/9) in accordance with the random mode of operation by the controller along with programmable limits (see Col. 5, Ln. 45-52).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the controller of the invention of Rule to implement a non-linear, randomly varied power parameter modulation as part of a programmed control protocol/routine/profile providing for non-linear, random control of peak power, pulse repetition frequency, pulse width, and pulse repetition interval, as disclosed by Bylsma, in order to provide a known pulse modulation routine that desirably limits the creation of standing waves in ultrasonic catheters used to ablate tissue within the vasculature (see e.g. Sterzer, Par. 42; see also Par. 4, 42, 83 - Rule) in order to avoid inefficient creation of standing wave nodes leading to localized excessive heating as well as the creation of ultrasound repulsions and fluid repulsions that would disrupt utility of the catheter of Rule for lysis of thrombogenic materials (see Col. 2, Ln. 18-23; Col. 3, Ln. 12-30; see also Par. 5, Rule).
As discussed above, Rule provides for both preset profiles as well as ad hoc generated profiles (Par. 102), whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to present these profiles with random modulation to avoid the construction of standing waves which the prior art recognizes as undesirable in ultrasonic generating catheters and negative to the desired effects of pulse mode application of ultrasonic energy. 
Regarding Claim 9, as discussed above, Rule discloses a control system for an ultrasound catheter comprising a control unit configured to non-linearly vary (see in view of Bylsma and Sterzer above to modify the controller of Rule to provide for non-linearly varied profile configurations) a power parameter of an ultrasonic element of an ultrasonic catheter (see the catheter of Rule above) connected to an energy source, wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (see as detailed above), wherein the control system is configured to generate and execute a plurality of ultrasonic cycle profiles (Par. 102 – RE: “preset profiles”) in control of the power parameters. Furthermore, Examiner notes the phrase “configured to generate and execute” – whereby it is posited that under the broadest reasonable interpretation of the instant claim language such profiles need not be “preset” or stored in memory, but rather can be generated ad hoc in response to the selectable adjustments made by the clinician (Par. 96-98 and 102).
Rule further discloses a feedback control system (see Fig. 9 – Par. 90 and  91) which includes a plurality of temperature sensors (20), the feedback control system configured to monitor each temperature sensor independently (see Par. 90) and adjust a power output of the energy source based on the measured temperatures of the plurality of temperature sensors (see Par. 90, 91, and 96).

Regarding Claims 3, 11, 14, 19-21, 25-27, 31-33, Examiner submits that it is inherent, when implementing the modifications to Rule in view of Bylsma, that the power parameter to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer combination. As such, ALL parameters which are randomly varied by the controller of Rule, in view of Bylsma, will necessarily be varied to different values within a maximum and minimum range. These will include pulse repetition frequencies which are bounded by maximum and minimum limits, pulse widths which are limited with a maximum and minimum range, and pulse repetition intervals that are bounded by a maximum and minimum range.
Examiner submits that, based on physics, these parameters cannot be infinite and must either be constrained either by programmed limits in the controller or by physical limits – i.e. “peak power” can only be as high (or as low) as the limits of the ultrasound transducer, pulse repetition frequency, pulse width, and pulse repetition intervals have limits based upon the physical hardware. The controller of Bylsma, and the controller of modified Rule, must operate within these physical limits and as such will necessary vary these random values within these limits – see specifically Bylsma which discusses introducing programmable preset limits (see Col. 5, Ln. 45-52).
For example, if an ultrasound transducer is only physically capable of generating 300 watts (see Rule – Par. 68) then in applying the “random” variation as proposed by Bylsma, this peak power parameter must necessarily be varied randomly (at most) between the maximum (300 watts) and minimum (0 watts) values assuming the controller does not include any other programmed/preset limits. In other words, presuming that the controller does not include any preset limits set for efficacy and safety the controller could only randomly vary the peak power between 0 watts and 300 watts, e.g. the random parameter could be varied to 234, 45, 142, 150, 10Watts…etc. up to limits of 300 or 0 Watts. Regardless of whatever values are selected by the “random” number generator they will necessarily be constrained by the physical minimums and maximums of the system such that all selected values lie between these limits. 
The other power parameters, e.g. pulse width, repetition frequency, and repetition intervals are all likewise constrained by at least the fact that the maximum available duty cycle is 100% (i.e. ultrasound is always being supplied) and the minimum available duty cycle is 0% (i.e. the system is off). While there exists an infinite (depending on resolution) number of values between 0 and 100% there necessarily presents a defined minimum and maximum. Without infinite computing power the controller of modified Rule cannot possibly vary the parameters with infinite resolution (i.e. infinitesimally small values beyond a “zeptosecond” – the smallest unit of time ever measured) and cannot exceed values which would present a 100% duty cycle (i.e. a 100% duty cycle would present a “pulse” which is applied as a continuous signal and therefore has an infinite pulse width and undefined repetition frequencies and intervals – i.e. a continuous “pulse” has no definite end and does not repeat). 
Examiner submits that the controller MUST have limits to its operation, whereby these necessary limits necessary define the broadly claimed “a maximum value and a minimum value”. Without additional direction the instant claim would fail to define and distinguish over the inherent properties/limitations of any real-word controller, i.e. there must always be a maximum value and a minimum value that any given parameter can be altered to whether such a parameter is specifically set by the controller in order to account for efficacy and safety (whereby such limits would be obvious arrived upon optimized result effective variables, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) or such a parameter is limited by only the physical limitations of the controller/transducer. As such, these claims fail to make any contribution over the prior art.
Regarding Claims 24, 30, and 36, Rule discloses the pulse repetition frequency is selected from between 10 Hz and 50 Hz (Par. 104).
Claim(s) 22-23, 28-29, 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0137520 (“Rule”) in view of U.S. Patent No. 2004/0133254 (“Sterzer”) and U.S. Patent No. 6,319,220 (“Bylsma”) as applied above, and further in view of U.S. Patent No. 5,163,421 (“Bernstein”).
	Regarding Claims 22-23, 28-29, 34-35, Rule, as modified, discloses the invention substantially as claimed except for explicitly suggesting the peak power which should be delivered by the catheter. While power is understood to be a result effective variable for the purposes of disrupting occlusive/thrombogenic materials, Rule fails to contemplate any general range or values for the PEAK power modulated by the disclosed controller. Rule describes the pulsed average power is “preferably between approximately 5 watts and 20 watts” and “approximately 8 watts and 16 watts” – which is distinctive from the time averaged power such that it is understood to comprise the average power of any individual pulse.
	Furthermore, Bernstein discloses a related ultrasonic catheter system (Fig. 1) likewise directed for disrupting plaque/clots/occlusive materials within the vasculature, whereby Bernstein explicitly suggests that the power generator should be “capable of delivering at least about 5 to 15 watts in output power” (Col. 3, Ln. 56-63) which thereby is understood to denote a peak value as opposed to an average value. As such, Examiner submits the range specified by Bernstein sets forth a general range (which overlaps substantially with Applicant’s claimed range as well as Rule’s “pulse average” ratings) to serve as a starting point for routine and customary experimentation and optimization to determine the optimal peak power range for the modified system of Rule to better disrupt the occlusive/thrombogenic materials within the vasculature, whereby arrival upon the claimed 5-20 watts and 8-16 watts constitutes, obvious experimentation and optimization expected to be implemented by the ordinary artisan in reducing the modified invention of Rule to practice, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues (Pg. 8) “No combination of Rule, Sterzer and Bylsma appears to teach or suggest a control system that is configured to generate and execute a plurality of ultrasonic cycle profiles each having randomly generated power parameter values”. However, this is not persuasive. Examiner submits that Applicant’s arguments are largely conclusory and do not appear to take into consideration modification of the Rule invention to provide for the generation and execution of randomly generated power parameters in view of Sterzer and Bylsma. Examiner notes that Rule explicitly discusses that “[i]n lieu of the series of power adjustments described above, a profile of the power to be delivered to each group of ultrasound radiating members 40 can be incorporated into the processing unit 78, such that a preset amount of ultrasonic energy to be delivered is pre-profile. In such embodiments, the power delivered to each group of ultrasound radiating members 40 can then be adjusted according to the preset profiles”. As such, Rule suggests that generation of a profile can either by ad hoc “via the series of power adjustments” or part of “preset profiles” – whereby it would have been obvious to generate a plurality of preset profiles that implement randomly varied power parameters (in view of Sterzer and Bylsma) in order to avoid generation of undesirable standing waves. Furthermore, Examiner submits that the instant claim language pertaining to a control system which is “configured to generate and execute a plurality of ultrasonic cycle profiles each having randomly generated power parameter values” is insufficient to the “generation and execution” of ad hoc profiles (in contrast to preset profiles), whereby such a limitation fails to define and distinguish over modified Rule where the clinician can construct a wide number of profiles using the control system, whereby a plurality of profiles can be constructed via manipulation of the controller by the clinician inclusive to randomly varied pulse parameters for execution by the ultrasonic member.
Applicant’s remarks/arguments concerning the Species of Fig. 13A-13B of Rule is immaterial to the extent that the instant rejection relies upon the Species of Figs. 1-11 of Rule, whereby Rule describes a lumen configuration (see Fig. 2 and 8) identical to that illustrated in the figures of the instant application.
Applicant argues (Pg. 9) that “Rule already teaches a device that avoids the undesirable generation of standing waves, thus there is no rational reason for modifying their device according to Sterzer”. However, this is not persuasive. Examiner submits that the existence of multiple, different alternative solutions to a stated problem (i.e. generation of standing waves) does not speak to non-obviousness or a teaching away of the primary reference from implementing an alternative approach recognized by the prior art for solving the same problem, see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Examiner submits that while Rule states “[t]he ultrasound absorber 320 is configured to prevent standing waves from forming…” (Par. 152) the term “prevent” does not suggest the solution implemented by Rule is necessarily “perfect” and cannot be improved upon. Rather the fair interpretation of “prevent” includes “to keep from happening or existing // steps to prevent war”, “to hold or keep back : HINDER, STOP – often used with from”, and “to deprive of power or hope of acting or succeeding”, see M-W.Com Online Dictionary. Noted synonyms of “prevent”, according to M-W.com, include “avert, forestall, head off, help, obviate, preclude, stave-off”. As such, claims that Rule’s ultrasound absorber is “configured to prevent standing waves” should not be considered (absent empirical evidence or particular statements) that such “preventative” measures are perfect and cannot possibly be improved upon.
As such, the ordinary artisan would be compelled, to employ alternative or combined solutions which can accomplish at least the same level of “prevention” in other manners. Such an ordinary artisan would obviously consider the teachings of Sterzer and Bylsma as they apply to different ways in which standing waves can be prevented in ultrasonic applications through signal modulation including frequency modulation as well as non-linear, random modulation of power and pulse parameters as set forth in the prior art, thereby determining is such alternatives can be equally or more effective than the absorber employed by Rule. 
Applicant argues (Pg. 10) that “[t]here is no rational reason for one of ordinary skill in the art, after reading Rule, to look to Sterzer and Bylsma because Sterzer and Bylsma are not concerned with utilizing ultrasound to deliver a therapeutic compound”. However, this is not persuasive. Firstly, Examiner notes that the ultrasound in the instant application and in Rule is not limited to “deliver a therapeutic compound”. Rather both inventions are directed toward enhancing therapeutic delivery as well as clot/thrombus lysis (see Par. 25, 27, 97, 98, 102 of the instant application; see also Par. 4, 126, 158) through the mechanical energy of the ultrasound. In other words, both Rule and the instant application are directed toward breaking up clots, plaques, thrombi, and the like both pharmaceutically as well as mechanically via ultrasonic disruption/agitation. Such an application of mechanical ultrasonic energy to break up/lyse biological materials is clearly related to the utility of ultrasound energy in Bylsma to provide lysis of ocular tissues in a medical phacoemulsification procedure (see Background). Related, Sterzer is directed toward an ultrasonic catheter which is configured to disrupt and destroy biological tissues via the mechanical energy in the ultrasound waves and cause stenting of biological tissues – functions related to the thrombectomy/angioplasty purposes of Rule (see Par. 4 and 107 – RE: destroying thrombogenic/clot/plaque forming materials and dilating/expanding/widening the target blood vessel). As such, all of the cited applications (and the invention of the instant application) are directed toward medical applications for using ultrasound, in vivo, to cause mechanical disruptions to tissues to agitate and destroy the tissue for disintegration and removal.
	Furthermore, Rule explicitly indicates that it is beneficial to prevent for the formation of standing ultrasonic waves – thereby recognizing a problem to be solved. Sterzer and Bylsma both direct toward different methods by which standing ultrasonic waves can be avoided for in vivo application of tissue excitation and destruction via the mechanical energy of the ultrasound waves. Examiner notes that prior art should be considered analogous when in the same field of endeavor or reasonably pertinent to the problem to be solved. Here Rule, Sterzer, and Bylsma are all reasonably pertinent to conception of means to eliminating the generation of standing ultrasonic waves when ultrasonic waves are used for ablation/lysis procedures in the medical arts. As such, there is a clear logical and rational basis to look to Sterzer and Bylsma for guidance on alternative ways which might be tried in the invention of Rule to similarly prevent the generation of standing ultrasonic waves. It has been held that substitution of known equivalents to perform the same results within an expected and predictable outcome requires only routine and customary skill in the art and is obvious, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Applicant argues (Pg. 9) that “none of Rule, Sterzer nor Bylsma teach a catheter with a central lumen and at least one fluid delivery lumen spaced apart radially from the central lumen, where the at least one fluid delivery lumen has a fluid delivery port exiting the catheter in a flexible distal energy delivery section”. However, this is not persuasive.
Rule discloses:
a catheter (10, 12 – Par. 61) with a central lumen (51) and at least one fluid delivery lumen (30 – Par. 61) spaced apart radially from the central lumen (see Fig. 2), where the at least one fluid delivery lumen has a fluid delivery port (Par. 81) exiting the catheter in a flexible distal energy delivery section (18; see Fig. 8 – Par. 55). To the extent that Applicant clearly relies upon the prior art to teach this portion of the claims (compare Fig. 1, 2, 3, 4, 5, 6, 7A-7D, 8, 9, 10, and 11 with Figs. 1-10 and 13A of Rule), Examiner submits that Appellant’s allegations that Rule fails to teach the above recited components is inaccurate.
Applicant argues (Pg. 11) that “Applicants submit that there is no basis for such an interpretation [that Bylsma by providing for randomly varying a power parameter necessarily and inherently includes variation between a minimum value and a maximum value] of inherency”. However, this is not persuasive. Examiner submits that the controller of the invention of Bylsma in randomly varying power parameters, will necessarily vary these parameters between a minimum value and a maximum value. Examiner submits that, based on physics, these parameters cannot be infinite and must either be constrained either by programmed limits in the controller or by physical limits – i.e. “peak power” can only be as high (or as low) as the limits of the ultrasound transducer, pulse repetition frequency, pulse width, and pulse repetition intervals have limits based upon the physical hardware. The controller of Bylsma, and the controller of modified Rule, must operate within these physical limits and as such will necessary vary these random values within these limits. 
For example, if an ultrasound transducer is only physically capable of generating 300 watts (see Rule – Par. 68) then in applying the “random” variation as proposed by Bylsma, this peak power parameter must necessarily be varied randomly (at most) between the maximum (300 watts) and minimum (0 watts) values assuming the controller does not include any other programmed/preset limits. In other words, presuming that the controller does not include any preset limits set for efficacy and safety the controller could only randomly vary the peak power between 0 watts and 300 watts, e.g. the random parameter could be varied to 234, 45, 142, 150, 10Watts…etc. up to limits of 300 or 0 Watts. Regardless of whatever values are selected by the “random” number generator they will necessarily be constrained by the physical minimums and maximums of the system such that all selected values lie between these limits. 
The other power parameters, e.g. pulse width, repetition frequency, and repetition intervals are all likewise constrained by at least the fact that the maximum available duty cycle is 100% (i.e. ultrasound is always being supplied) and the minimum available duty cycle is 0% (i.e. the system is off). While there exists an infinite (depending on resolution) number of values between 0 and 100% there necessarily presents a defined minimum and maximum. Without infinite computing power the controller of modified Rule cannot possibly vary the parameters with infinite resolution (i.e. infinitesimally small values beyond a “zeptosecond” – the smallest unit of time ever measured) and cannot exceed values which would present a 100% duty cycle (i.e. a 100% duty cycle would present a “pulse” which is applied as a continuous signal and therefore has an infinite pulse width and undefined repetition frequencies and intervals – i.e. a continuous “pulse” has no definite end and does not repeat). 
Examiner submits that the controller MUST have limits to its operation, whereby these necessary limits necessary define the broadly claimed “a maximum value and a minimum value”. Without additional direction the instant claim would fail to define and distinguish over the inherent properties/limitations of any real-word controller, i.e. there must always be a maximum value and a minimum value that any given parameter can be altered to whether such a parameter is specifically set by the controller in order to account for efficacy and safety (whereby such limits would be obvious arrived upon optimized result effective variables, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) or such a parameter is limited by only the physical limitations of the controller/transducer the instant claims fail to define or distinguish over modified Rule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/20/2022